Citation Nr: 9934750	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  90-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1973. 

This appeal arose from a rating decision in December 1988 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona. 

In May 1997, the Board remanded this case to the RO for the 
purpose of conducting a VA psychiatric examination, including 
medical opinions.  That development has been completed and 
the case returned to the Board for appellate adjudication. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The competent medical evidence of record does not 
demonstrate a clear diagnosis of PTSD or that, pursuant to 38 
C.F.R. § 4.125(a), the veteran has a currently diagnosed 
disability of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the Board's May 1997 remand, the old 
requirements for service connection for PTSD were: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).  The prior 
regulation provided that, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  
Therefore, because the general requirements of the regulation 
have not been substantively changed, the Board further finds 
that the veteran was not prejudiced by not being notified of 
the change in the regulation.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, the May 1997 Board remand for a 
VA psychiatric examination specifically advised the veteran 
of the diagnostic criteria for a diagnosis of PTSD under DSM-
IV, and the December 1997 VA examiner was specifically 
requested to examine the veteran and enter a diagnosis and 
opinions on the basis of DSM-IV criteria.  During the remand, 
the veteran and his representative had the opportunity to 
respond concerning the necessity of a diagnosis under DSM-IV. 

The Board notes that the veteran has presented a claim that 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible; there is some evidence of record on every element 
of the veteran's PTSD claim.  This includes a PTSD diagnosis, 
credible supporting evidence of one stressor (noncombat death 
of a friend), and a medical nexus between this stressor and 
diagnosed PTSD.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  Service 
records reflect that the veteran's principal duties were as a 
light vehicle driver, light truck driver, heavy vehicle 
driver, heavy truck driver, and motor transport operator, and 
that he was awarded the National Defense Service Medal, 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal.  There is no evidence that the veteran was awarded a 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation.  Thus, there is no military citation or supportive 
evidence that the veteran engaged in combat with the enemy.  
See VAOPGCPREC 12-99.  

When it is determined that a veteran did not engage in combat 
with the enemy, the veteran's lay testimony is not enough to 
establish the occurrence of the alleged stressor.  The only 
stressor reported by the veteran which has been verified is 
that his friend, Dave Hill, died in Vietnam.  It was 
determined that a David Hill died in Vietnam, but his death 
was unrelated to combat; therefore, this is a non-combat 
stressor which the veteran did not witness.  

A review of the record reveals that in 1987 the diagnosis to 
rule out PTSD was entered, while other Axis I diagnoses 
included adjustment disorder with mixed features, and chronic 
continuous alcohol and drug abuse.  During the July to August 
1987 hospitalization, the veteran reported that a friend died 
in Vietnam.  

A PTSD program psychiatric assessment in March 1988 reflects 
the veteran's reported history of three tours in Vietnam, 
including as a convoy gunner or driver.  Axis I diagnoses 
included chronic PTSD and continuous alcohol dependence. The 
reported stressors were: his partner Dave Hill was killed in 
action in March 1968 during the TET Offensive; handling 
bodies; hauling bodies; night convoy; being under fire on 
guard duty; ambushes; mortars; and attack. 

Examination during a hospital admission from May to June 1988 
also resulted in an Axis I diagnosis of chronic PTSD, as well 
as Axis I diagnoses of continuous alcohol dependence and 
mixed substance abuse (cannabis, amphetamines, and cocaine), 
with Axis II diagnoses of schizoid and passive aggressive 
personality traits.  The examiner noted a history of 
stressors which included the loss of a close friend, Dave 
Hill, of having to handle the bodies of two men blown up in a 
jeep, of hauling bodies out of a landing zone, that some 
children were shot, and being very frightened when on guard 
duty and under fire.  

A VA discharge summary dated in October 1988 reflects 
diagnoses of alcohol dependence and a history of PTSD.  The 
veteran mentioned a friend dying in Vietnam. 

A VA examination in October 1988 resulted in a diagnosis of 
chronic PTSD, noted a history of stressors which included the 
loss of a close friend, Dave Hill, of having to handle the 
bodies of two men blown up in a jeep, of hauling bodies out 
of a landing zone, that some children were shot, and being 
very frightened when on guard duty and under fire.  

A VA neuropsychiatric examination in October 1988 resulted in 
diagnoses of alcohol abuse and PTSD, but the examiner 
indicated that the claims file was not available for review.  
VA treatment records reflect that the veteran was treated for 
adjustment disorder with mixed features, alcohol dependence, 
and a history of multiple drug abuse.  

In January 1989, the veteran was diagnosed with alcohol 
abuse, PTSD, and depression.  The reported stressors included 
a friend named Dave being killed in Vietnam.  A discharge 
summary from January to March 1989 reflects diagnoses of 
chronic continuous alcohol dependence and polysubstance 
abuse.  A neuropsychological summary in July 1989 noted a 
history of polysubstance abuse and a diagnosis of PTSD.  A 
June 1989 VA discharge summary reflects diagnoses of PTSD and 
chronic continuous alcohol abuse.  An October 1989 VA 
psychiatric evaluation reflects diagnoses of PTSD and history 
of polysubstance abuse.  The history included that a friend 
died in Vietnam. 

A Social Security disability examination in February 1990 
reflects diagnoses of PTSD and personality disorder. 

A March 1990 VA discharge summary reflects Axis I diagnoses 
of chronic severe PTSD and alcohol substance abuse disorder.  
The reported stressors included that a close friend died, and 
that the veteran was subjected to ambushes, sniper shots, and 
rocket attacks. 

A May 1991 letter from a social worker reflects a diagnosis 
of chronic PTSD, based on reported stressors of having lost a 
friend in Vietnam and other unspecified events. 

A December 1991 letter from S. Arnold Nelson, M.D., reflects 
diagnostic impressions of PTSD with hallucinations, 
flashbacks, anxiety, agitation, social isolation, and 
episodic alcohol abuse.  The reported in-service stressors 
were described as "brutal episodes." 

At a March 1995 VA examination for PTSD, an Axis I diagnosis 
of PTSD was entered, along with Axis I diagnoses of 
alcoholism and moderate to severe recurrent major depressive 
disorder.  The history of stressful events on the report of 
examination included only that the veteran served in the Army 
between 1966 and 1973, and had flashbacks of being 
transported back to compounds in Vietnam.  

VA discharge summaries in September 1996 and October 1996 
include diagnoses of PTSD, as well as Axis I diagnoses of 
alcohol intoxication and alcohol dependence.  The histories 
presented were general histories of combat and being a 
machine gunner. 

A VA hospital summary in January 1997 reflects diagnoses of 
ethanol dependence, ethanol intoxication, ethanol abuse, and 
PTSD.  

This case was remanded to the RO for the purpose of affording 
the veteran a VA psychiatric examination, including medical 
opinions regarding whether the veteran's symptoms met the 
DSM-IV criteria for a diagnosis of PTSD, and whether any 
diagnosis of PTSD was causally related to the only verified 
stressor of record, that of a non-combat death of a friend 
which the veteran did not witness.  A December 1997 VA 
psychiatric examination was conducted, based on a thorough 
review of the evidence of record, including the claims file, 
the veteran's history, and examination.  The Axis I diagnoses 
were a psychosis not otherwise identified (with visual and 
auditory hallucinations) and continuous alcoholism, with an 
Axis II diagnosis of schizoid personality.    

In this case, the evidence of record in favor of the 
veteran's claim includes various diagnoses of PTSD, including 
diagnoses based in part on the reported and verified 
stressful event of the loss of a close friend, David Hill.  
The evidence of record weighing against the veteran's claim 
includes the December 1997 VA psychiatric examination, which 
resulted in psychiatric diagnoses which did not include a 
diagnosis of PTSD, and did include a medical opinion that the 
reported stress of the death of a friend, apparently in a 
non-combat situation not witnessed by the veteran, was not 
sufficient for a diagnosis of PTSD.  The evidence against the 
veteran's claim also includes that the veteran has a long 
history of variously diagnosed nonservice-connected 
psychiatric disorders other than PTSD.  

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has stated that 
"[i]t is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  With regard to the weight 
to assign to medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

Weighing the evidence for and against the veteran's claim, 
the Board finds that the December 1997 VA diagnosis and 
opinion that the veteran does not have PTSD has greater 
probative value than that of the other VA PTSD reports of 
record reflecting diagnoses of PTSD.  The December 1997 VA 
psychiatric examination was based on a thorough review of the 
extensive evidence of record, including the claims file, the 
veteran's history, and a contemporary examination.  The 
December 1997 psychiatric diagnosis was based on over 10 
years of treatment records, hospital reports, examination 
reports, and letters by other health professionals.  The 
examination and diagnosis was entered by a psychiatrist.  In 
an addendum, the VA psychiatrist offered a medical opinion 
which was properly based on the only verified stressor, 
concluding that this stressor alone was not sufficient for a 
diagnosis of PTSD.  

The diagnosis of PTSD in this veteran's case which was based 
solely on a history of the verified stressor of the death of 
a friend, David Hill, was entered on a January 1989 
psychological consultation report, which was performed by a 
VA psychologist.  At the time, the veteran was threatening to 
commit suicide.  The very brief history included a reference 
to a friend (Dave) who was killed in Vietnam.  In addition to 
the diagnosis of PTSD, the January 1989 diagnoses included 
alcohol abuse and depression.  As the PTSD diagnosis was 
entered based on an extremely brief history, and by a 
psychologist, and also includes additionally diagnosed 
psychiatric disorders, the Board finds the December 1997 VA 
examination report to be more probative of the question of 
whether the veteran currently has PTSD. 

Although other diagnoses of PTSD included among the reported 
stressors the death of a friend or the death of David Hill, 
they were also based in part on the report of unverified 
stressors.  For example, the March 1988 PTSD diagnosis (PTSD 
program psychiatric assessment) included stressors of 
handling and hauling bodies, night convoy, being under fire 
while on guard duty, ambushes, mortars, and attack; the June 
1988 (VA hospital admission examination) and October 1988 (VA 
examination) PTSD diagnoses included handling the bodies of 
two men blown up in a jeep, hauling bodies from a landing 
zone, children being shot, and being under fire; an October 
1989 (VA psychiatric evaluation) PTSD diagnosis was based in 
part on a history of a lot of tragedy; a March 1990 (VA 
discharge summary) PTSD diagnosis included stressors of 
ambushes, sniper shots, and rocket attacks; a May 1991 
(social worker) diagnosis of PTSD was based on unspecified 
reported events; a December 1991 (psychiatrist letter) PTSD 
diagnosis was based on description of unspecified brutal 
episodes; and September and October 1996 (VA discharge 
summaries) diagnoses of PTSD were based on histories of 
"combat."  As to diagnoses of PTSD based on unverified 
stressors, the Court has held that the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed 
noncombat stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  Without credible supporting evidence that the 
claimed in-service noncombat-related stressors actually 
occurred, the diagnoses of PTSD opined to be causally related 
to the claimed stressful in-service events are not 
supportable.

The death of a close friend named David Hill is the only 
stressful event that has been verified (by the Joint Services 
Environmental Support Group).  As the December 1997 
examination and opinion was based solely on the verified 
stressor, while the majority of the other diagnoses of PTSD 
included unverified stressors, the Board finds the December 
1997 examination report and diagnoses to be more highly 
probative than the other examination or treatment reports of 
record diagnosing PTSD.  The Board is not bound to accept the 
opinions of physicians or psychologists whose diagnoses of 
PTSD were based on an unverified history of stressful 
incidents as related by the veteran.  "Just because a 
physician or health care professional accepted appellant's 
description of his Vietnam experiences as credible, and 
diagnosed the appellant as suffering from PTSD, does not mean 
the BVA is required to grant service connection for PTSD."  
Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).  It is not clear upon which 
stressors the May 1991, December 1991, and March 1995 
diagnoses of PTSD were based, as the histories were general 
and included, respectively, unspecified events, "brutal 
episodes," and that the veteran served in the Army between 
1966 and 1973 and had flashbacks of being transported back to 
compounds in Vietnam.  The September 1996 and October 1996 
PTSD diagnoses, likewise, are based upon general histories of 
combat, which is unverified, and being a machine gunner, and 
the October 1989 VA psychiatric evaluation PTSD diagnosis was 
based in part on a history of a lot of "tragedy."  

The evidence demonstrates that the veteran has been diagnosed 
with various psychiatric diagnoses other than PTSD which have 
not been related to his service.  These diagnoses include a 
long history of continuous alcoholism, alcohol dependence or 
abuse, adjustment disorder, a history of multiple drug abuse, 
major depressive disorder, and schizoid personality.  This 
evidence corroborates the December 1997 diagnosis that the 
veteran's psychiatric impairment did not include PTSD, but 
was a psychosis not otherwise identified (with visual and 
auditory hallucinations), continuous alcoholism, and a 
schizoid personality. 

As the weight of the medical evidence of record does not 
demonstrate a clear diagnosis of PTSD or that, pursuant to 38 
C.F.R. § 4.125(a), the veteran has a currently diagnosed 
disability of PTSD, the Board must find that PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304(f). 

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  The preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f). 


ORDER


Service connection for PTSD is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

